office_of_chief_counsel internal_revenue_service memorandum number release date cc pa rjgoldstein postn-105123-10 uilc date date to kathy sexton technical services group manager small_business self-employed from blaise dusenberry senior technician reviewer procedure administration subject sec_6501 question this memorandum responds to your request for advice issue are amounts received or accrued reduced by returns and allowances when determining gross_income for purposes of sec_6501 conclusions when determining gross_income for purposes of sec_6501 the total_amounts received or accrued from the sale_of_goods or services should not be reduced by returns and allowances facts you have requested assistance on the manner in which a taxpayer accounts for returns and allowances in determining gross_income for purposes of sec_6501 sec_6501 provides that if a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the tax_return the tax may be assessed or a proceeding in court for the collection of such tax may begin without assessment at any time within years after the return was filed postn-105123-10 sec_6501 specifically addresses cases involving a trade_or_business and includes a special rule for determining gross_income under this subsection gross_income is defined as the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services returns and allowances and other income are not specifically mentioned you have asked if in a case involving a trade_or_business a taxpayer’s gross_receipts and sales should be reduced by returns and allowances when calculating gross_income in some cases the percent omission computation hinges on how to treat returns and allowances for example exam may make adjustments in both gross_receipts and returns and allowances if gross_income is determined by reference to gross_receipts without subtracting returns and allowances the omission does not exceed percent however if returns and allowances are subtracted from gross_receipts to determine gross_income without reduction for costs of sales then the omission exceed sec_25 percent and the six-year statute under sec_6501 applies the following chart illustrates this scenario sch c gross_receipts returns allowances net gross_receipts per return dollar_figure per exam dollar_figure adjustment dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure of gross_receipts at dollar_figure is big_number the adjustment amount is big_number sec_6501 would not apply of net gross_receipts at dollar_figure is big_number the adjustment amount is big_number sec_6501 would apply law and analysis in general taxpayers who sell goods or provide services compute gross_income through a basic computation this computation results in gross_income by subtracting returns and allowances and cost of goods or services and adding other income to gross_receipts and sales this computation is illustrated in irs form_1120 u s_corporation income_tax return form_1120s u s income_tax return for an s_corporation and form_1040 schedule c profit or loss from business tax_court decisions likewise acknowledge that gross_receipts are reduced by returns and allowances in computing gross_income see friedmann v commissioner tcmemo_2001_207 returns and allowances are taken into account in computing gross_income and differ from expenditures that are business deductions under the internal_revenue_code and its postn-105123-10 corresponding regulations returns and allowances are sometimes but not always subtracted to determine gross_income pursuant to special rules and definitions sec_61 provides in part that gross_income means all income from whatever source derived including gross_income derived from business sec_1_61-3 of the income_tax regulations provides that in a manufacturing merchandising or mining business gross_income means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources thus while cost_of_goods_sold is subtracted from total sales to determine gross_income returns and allowances are not specifically mentioned in sec_1_61-3 a number of other code provisions and regulations address the issue of whether a taxpayer reduces its gross_income by the amount of returns or allowances for purposes of those sections for example sec_41 pertaining to the credit_for_increasing_research_activities provides that gross_receipts for any taxable_year shall be reduced by returns and allowances made during the taxable_year similar provisions that require a subtraction of returns and allowances from gross_receipts include sec_44 and sec_448 sec_1_263a-3 provides that gross_receipts does not include amounts representing returns or allowances likewise sec_1_448-1t provides that gross_receipts include total sales net of returns and allowances and all amounts received for services there are also a number of regulatory provisions providing that gross_receipts are not reduced by returns and allowances for example sec_1_1244_c_-1 of the regulations provides that gross_receipts are not reduced by returns and allowances for purposes of sec_1244 losses on small_business stock in determining whether a corporation’s stock is sec_1244 stock the same is true for sec_1_1362-2 which provides that gross_receipts for purposes of determining subchapter_s_election status are not to be reduced by returns and allowances cost_of_goods_sold or deductions the tax_court has held that returns and allowances are subtracted from gross_receipts to determine gross_income in 26_tc_707 the taxpayer recorded sales of milk on its books at the authorized list prices set by the state but paid allowances reductions and rebates back to some of its customers and entered them on its books as advertising to disguise the true nature of these payments these allowances were made pursuant to informal agreements with its customers the taxpayer contended that the allowances should be applied to reduce its gross_receipts and sales on the theory that the milk was actually sold for the agreed net prices the court looked to the agreement of the parties at the time of sale to determine the net sales_price and held that any amount given back to the customer is considered an allowance not includible in gross_income id the general definition of gross_income and the statutes regulations and caselaw on the subject however do not apply for purposes of sec_6501 this section postn-105123-10 creates its own special definition for gross_income by defining it as the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to subtracting the cost of sales or services this definition is synonymous with gross_receipts and sales as the amount includes both money received and money due from sales during the taxable_year accounts_receivable there is no case law on point that definitively indicates whether this amount should be reduced by returns and allowances to calculate gross_income for purposes of sec_6501 our determination that amounts received or accrued should not be reduced by returns and allowances is based on a plain reading of the statute the specific language states the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return we believe that under a plain reading of the statute the referenced amount is the amount reported on the business return as gross_receipts and sales see bencivenga v commissioner tcmemo_1989_239 for sec_6501 i n the case of a trade_or_business gross_income is the same as gross_receipts undiminished by the cost of sales or services we have included below three examples to help clarify how returns and allowances are accounted for when computing gross_income generally and for purposes of sec_6501 these examples illustrate a discount reducing gross_receipts and sales an allowance reducing gross_income but not reducing gross_receipts and sales and a return reducing gross_income but not reducing gross_receipts and sales business a sells units with a ticket price of dollar_figure for dollar_figure each the amount received or accrued from the sales of the units that is required to be shown on business a’s return is dollar_figure the dollar_figure discount is not an allowance because the amount_paid was dollar_figure not dollar_figure dollar_figure is reported on the line for gross_receipts and sales but the dollar_figure is not reported on the line for returns and allowances same facts as in example except business a sells all units to business b for dollar_figure each at the time of the sale business a agrees to give business b a dollar_figure rebate for buying all units business b pays dollar_figure and then receives a check for the dollar_figure rebate the dollar_figure rebate is an allowance on business a’s tax_return that reduces gross_income but it does not reduce gross_receipts and sales dollar_figure is reported on the line for gross_receipts and sales and dollar_figure is reported for returns and allowances same facts as in example except business a sells all units to various customers for dollar_figure each twenty customers subsequently return their units business a must report dollar_figure as gross_receipts and sales regardless of whether payment was received the dollar_figure of returned merchandise is reported as returns and allowances thereby reducing gross_income postn-105123-10 the gross_receipts and sales reported on business a’s return is the equivalent of the total_amounts received or accrued from the sale_of_goods or services for purposes of sec_6501 the returns and allowances will reduce business a’s gross_income on its tax_return under the general_rule for computing gross_income however pursuant to the special definition of gross_income under sec_6501 only amounts received or accrued are considered and returns and allowances must be disregarded as well as cost of goods or services and other income accordingly gross_income for purposes of sec_6501 is gross_receipts and sales please contact ron goldstein at if you have any further questions
